Citation Nr: 1615852	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic mechanical low back strain with degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served in the United States Navy from February 1970 to January 1974, and from May 1975 to October 1979.  He also served in the United States Army from September 1985 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2008 decisions of the Regional Office (RO) in Oakland, California.  Since that time, the Veteran's file has been transferred to the RO in Reno, Nevada.

Although the RO indicated the claim stemmed from only the August 2008 rating decision, a review of the record reflects that after the December 2006 rating decision, new and material evidence was submitted in January 2007.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Accordingly the December 2006 rating decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board previously considered this appeal in June 2014, and remanded these issues for further development in order to request Social Security Administration records and to conduct another VA examination.  That development was completed, and the case returned to the Board for further appellate review.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine to 20 degrees, and was not manifested by any type of ankylosis, or incapacitating episodes of at least six weeks in a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Low Back Disability

The Veteran contends that his service-connected low back disability is more severe than the current 40 percent rating reflects.  This disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Furthermore, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

After a full review of the record, and as discussed below, the Board concludes that a rating greater than 40 percent for a low back disability is not warranted.  

VA treatment records show the Veteran was evaluated for low back pain.  

VA examination in October 2006 reflected the Veteran reported back pain.  His treatment consisted of careful activity, oral medication, exercise, and occasional use of a cane, injections, TENS unit and occasional use of a wheelchair or walker.  He described symptoms of pain, weakness and easy fatigue that occur every date. Flare-ups occurred with standing, walking or prolonged sitting.  Clinical evaluation reflected flexion to 50 degrees, extension to 5, bilateral rotation to 20 degrees and lateral bending to 25 on one side and 20 on the other.  There was pain with movement and pain over full motion along with some guarding and muscle spasm.  

He underwent lumbar surgery in January 2007 and was hospitalized for two days and released to occupational therapy.

On VA examination in January 2008, he endorsed low back pain.  He treated with being careful with his activities.  He denied using oral medication, cane or exercise.  Symptoms and flare-ups were similar to those he reported in October 2006.  Physical examination revealed range of motion for the following: 20 degrees of forward flexion, 3 degrees of extension, 10 degrees of lateral bending, bilaterally, and 10 degrees of bilateral rotation.  There was pain on movement for all ranges of motion.  There was some muscle spasm in the back.  There was tenderness from L3 to the sacrum.  Radiographic imaging tests showed disc degeneration and disc protrusion.  With regards to DeLuca factors, the examiner reported that after three repetitive movements there was no additional functional loss due to pain, fatigability, or lack of endurance without loss of coordination.

VA treatment records from May 2011 contain MRI reports showing degenerative changes of L2-L3; however, the evidence does not show the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

The Veteran received another VA examination in March 2015.  He reported that his back pain had worsened since his last VA examination in 2008.  He reported functional limitations of no prolonged standing or walking, no frequent stooping or kneeling, no repetitive climbing of stairs or ladders, and no lifting weight over 10 pounds.  The examiner agreed that these limitation impact the Veteran's ability to work.  The examiner stated that the Veteran had another lumbar laminectomy, L2 through L4, in October 2014.  Upon physical examination, the examiner found that the following ranges of motion of the thoracolumbar spine, after three repetitions: forward flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  The examiner found that this examination was medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time because he found the Veteran to exhibit exaggerated pain response, especially with range of motion testing of the lumbosacral spine.  The examiner stated that there was no ankylosis of the thoracolumbar spine.  The examiner also reported that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his low back disability.  Throughout the period on appeal, the Veteran has continuously claimed that his low back condition has worsened.  Review of the letters and statements submitted by the Veteran reflect that his back condition has continued to deteriorate throughout the years.  In one letter, received in July 2011, the Veteran provided a copy of the May 2011 lumbar spine magnetic resonance imaging (MRI) report which revealed findings of spinal stenosis, progression of degenerative change of the facet of joints at L3-L4, and new bulging of the L2-L3 disc and increased bulging of the L3-L4 disc.  In his letter, the Veteran noted that his back condition was continuing to worsen, and the new growths discovered on the L2-L3 discs and L3-L4 discs would only serve to worsen his back disability.  He explained that it would be a while before he could schedule an appointment with the designated neurosurgeon.  In a subsequent, undated letter, the Veteran indicated that his back condition prevents him from working, and he is unable to stand, sit or walk for very long due to his low back symptoms.  The Veteran also reported to have difficulty sleeping as a result of his back condition.  Subsequent letters submitted by the Veteran describe the current severity of his symptoms, and reflect the difficulties he encounters trying to conduct his day-to-day activities as a result of his back pain, which on a scale of one to ten (with one being the least level of pain, and ten being the highest) he rated between a nine and ten.  The Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability, which includes the Board's current 40 percent rating evaluation for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  

Based on the foregoing, the Board finds that a disability rating in excess of 40 percent is not warranted at any time during the period of the appeal.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion to 20 degrees with pain.  To warrant a rating in excess of 40 percent, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain; painful motion does not result in the degree of functional loss required for a rating greater than 40 percent.  In fact, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiners still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.

The Board has also considered whether higher or separate ratings under other Diagnostic Codes associated with the Veteran's low back disability are applicable.  With regard to "incapacitating episodes," the Veteran has not reported missing work due to his back pain.  In order to warrant an increased rating in excess of 40 percent, the evidence would have to show that the Veteran has been prescribed bed rest by a treating physician due to incapacitating episodes of at least six weeks in a 12-month period during the course of this appeal.  There is no evidence that the Veteran had any incapacitating episodes.  Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms, the Veteran's has already become service-connected for symptomology related to neurological impairments caused by the service-connected low back disability.  The Veteran has denied any bowel or bladder impairment and the record does not support a separate rating for any additional neurological disabilities other than the already service-connected radiculopathy.

The Board concludes that the Veteran's low back disability has been no more than 40 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Rating

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back strain is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As outlined, the Veteran has reported having pain, limited motion, stiffness and tenderness of the spine.  Limited motion of the lumbar spine is expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Additionally, the regulations and caselaw also mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy. 38 C.F.R. § 4.40 , 4.41, 4.44, 4.45, 4.46, and 4.59.  There is no indication that his service-connected spine results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate. 

The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met. See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in December 2007.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in December 2007.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in December 2014.  The Board instructed the AOJ to conduct further record development, schedule another VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 40 percent for chronic mechanical low back strain with degenerative changes is denied.


REMAND

Unfortunately, the Veteran's claim for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities consist of his lumbar spine, rated as 40 percent disabling, and bilateral radiculopathy, each leg rated as 10 percent disabling.  His combined rating, including the bilateral factor is 50 percent.  Accordingly, he does not currently meet the schedular criteria of 38 C.F.R. § 4.16(a).  Although the Veteran does not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.
 
The Board recognizes that the Veteran, and the record, refers to the impact of the service-connected disabilities on his functioning and employment.  The Veteran has been unemployed since 1993.  His prior civilian employment history has included work as a store cashier, work at a dry-cleaning company and also at a major retail store.  See e.g., March 2015 VA examination.  According to the Veteran, he is unable maintain substantially gainful employment.  See Correspondence, received February 13, 2015.  The Veteran has stated that he cannot perform the type of work consistent with his high school education and prior occupational experiences because it aggravates his low back disability symptoms due to physical acts such as standing, lifting, bending, and stooping.  Id.  

The March 2015 VA examination report notes that the Veteran has functional limitations of no prolonged standing or walking, no frequent stooping or kneeling, no repetitive climbing of stairs or ladders, and no lifting weight over 10 pounds.  Essentially, the Veteran cannot execute the type of work he has been previously qualified to perform.  The VA examiner opined that the Veteran's service-connected back disability would not render him unable to seek or maintain substantially gainful employment, as long as the following restrictions were met: "no standing longer than 10 minutes at a time, and no more than two times per hour; no walking farther than 15 meters at a time and no more than two times per hour; no frequent stooping or kneeling; no climbing of stairs or ladders; no lifting weights over 10 pounds."  He also commented, "Employment in a loosely-supervised situation, or employment requiring little interaction with the public is feasible, as long as the previously-specified restrictions were met."  Essentially, the VA examiner's opinion severely limits the Veteran's employment options, all of which are inconsistent with his education, occupational history and medical records.  

Based on the foregoing, the evidence suggests that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication. See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under 38 C.F.R. § 3.321(b)(1) is warranted in this case.

Accordingly, this issue is REMANDED for the following action:

1. After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU. Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.  

2.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


